People v Hubbard (2021 NY Slip Op 05981)





People v Hubbard


2021 NY Slip Op 05981


Decided on November 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS
WILLIAM G. FORD, JJ.


2020-08474
 (Ind. No. 698-19)

[*1]The People of the State of New York, respondent,
vRonald G. Hubbard, appellant.


Richard L. Herzfeld, New York, NY, for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Marcia R. Kucera of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Fernando Camacho, J.), imposed November 15, 2019, as amended March 6, 2020, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence, as amended, is affirmed.
The sentence imposed was not excessive (People v Suitte , 90 AD2d 80).
CHAMBERS, J.P., AUSTIN, DUFFY, BARROS and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court